DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 38 has been canceled.  Claims 36 and 39 have been amended.  Claims 48-57 have been added.  Claims 28-37, 39, 41-57 are pending and under consideration.  

The reference to Deng, R. of the IDS filed 2/25/2022 has been lined through because said reference is already of record on the 892 form of 11/16/2021.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

The rejection of claims 36 and 46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,294,305 is withdrawn in light of applicant’s amendment of claim 36.
The rejection of claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,840,566 in view of Deng et al (Expert Opin, Drug Metab. Toxicol. 2012, Vol. 8, pp. 141-160) is withdrawn in light of applicant’s amendment of claim 36.
The rejection of claims 36, 37, 46 and 47 on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.10,995,147 is withdrawn in light of applicant’s amendment of claim 36.
The provisional rejection of claim 36 on the ground of nonstatutory double patenting as being unpatentable over claims 28-35, 39-47 of copending Application No. 15/824,055 in view of Deng et al  (Expert Opin, Drug Metab. Toxicol. 2012, Vol. 8, pp. 141-160) is withdrawn on light of applicant’s amendment of claim 36.

Claims 48, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 11, 15, 16 and 18 of U.S. Patent No.10,294,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘305 patent.
Claim 48 is drawn to a method of treating a high-risk neuroblastoma in a patient comprising administering to the patient a ch14.18/CHO or a ch14.18/SP2/0 anti-GD2 antibody at a dose of 17.5 mg/m2/day as an intravenous infusion over 4 consecutive days, wherein the anti-
Claim 1 of the ‘305 patent teaches a method of treating neuroblastoma in a human patient comprising administering ch14.18 antibody in at least one treatment cycle, wherein the ch14.18 antibody is administered at a dose of between 10-20 mg/m2/day by i.v. infusion over 10-24 hours per day, wherein the ch14.18 antibody comprises the heavy chain of SEQ ID NO:4 and a light chain of SEQ ID NO:3. The administration of the ch14.18 antibody over 10-24 hours per day, meets the limitation of instant claim 53 requiring an i.v. infusion over at least 10 hours per day.  Claim 8 of the ‘305 patent teaches that the neuroblastoma of claim 1 includes high risk neuroblastoma which meets that limitation in instant claim 48.  Claim 9 of the patent teaches that the ch14.18 antibody is a CHO or SP2/0 produced antibody, which meets the same limitation in instant claim 48.  Claim 11 specifies, in part, that the ch14.18 antibody is administered in the method of claim 1 for 4 consecutive days.  Claim 18 requires, in part, that the ch14.18 antibody is administered at a dose of 70 mg/m2/cycle. 
The claims of the ‘305 patent do not directly teach that the dose of ch14.18 is 17.5 mg/m2/day, that nucleic acid encoding the light and heavy chains of the administered antibody are SEQ ID NO:1 and SEQ ID NO:2, or that the. 4 consecutive days are comprised in a cycle of 24 to 32 days.

Section 804 IIb of the M.P.E.P. states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

The ‘305 patent defines the ch14.18 antibody as “APN311” (column 49, lines 45-46 and Table 7) having the heavy and light chains of SEQ ID NO:3 and 4  (columns 43, line 50-column 45, line 25) encoded by the nucleic acid of SEQ ID NO: 1 and 2 (column 42 to column 44).  Thus, it would have been obvious to encode the heavy and light chains of the ch14.18 antibody of claim 1 of the ‘305 patent by the nucleic acids of SEQ ID NO:1 and 2.  Further, claim 18 of 
Regarding the 4 consecutive days within a cycle of 24-32 days, this limitation has no practical meaning if only a single cycle of anti-GD2 antibody is administered.  Restricting the 4 consecutive days to a cycle of 24-32 days can only be a limiting factor when more than one administration of the anti-GD2 antibody for 4 consecutive days is carried out.

Claims 48, 53 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 14 and 15  of U.S. Patent No. 9,840,566 in view of Deng et al (Expert Opin, Drug Metab. Toxicol. 2012, Vol. 8, pp. 141-160)
Claim 1 of the ‘566 patent teaches the admisntration of an anti-DG2 antibody to a patient in a dose of 1-25 mg/m2/day and 50-150 mg/m2/cycle as a continuous infusion for 24 hours per day for the treatment of a GD2+ cancer.  Claim 14 of the ‘566 patent teaches that the patient with the GD2+ cancer is a high risk neuroblastoma patient. Claims 3 and 4 of the ‘566 patent teaches that the anti-GD2 antibody is ch14.18/CHO or ch14.18/SP2/0, which meet the same limitation in instant claim 48.  Claim 9 of the ‘566 patent teaches the administration of the anti-GD2 antibody preparation at a dose of 17.5 mg/m2 for 4 consecutive days which meets the same limitation in instant claim 48.  Claim 5 of the patent teaches that the anti-CD2 antibody comprises a light chain of SEQ ID NO:3 and a heavy chain of SEQ ID NO:4. The claims of the patent do not teach that ch14.18/CHO or ch14.18SP2/0 are encoded from SEQ ID NO:1 and 2, or the administration of the infusion as an intravenous infusion.  

Section 804 IIb of the M.P.E.P. states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).



Deng et al teach that therapeutic monoclonal antibodies are typically administered as an intravenous infusion (page 42, lines 2-4 of the second paragraph under the heading “3.1 Antibody absorption”).
Thus, it would be obvious to provide the continuous infusion of claim 1 of the ‘566 patent based on the teachings of Deng et al, thus rendering that limitation of instant claim 48 obvious over the claims of the ‘566 patent.  Further claim 48 is obvious over the claims 3 and 4 of the ‘566 patent because the specification of the ‘566 patent defines the ch14.18 antibody as comprising heavy and light chains encoded by SEQ ID NO:1 and 2.
Regarding the 4 consecutive days within a cycle of 24-32 days, this limitation has no practical meaning if only a single cycle of anti-GD2 antibody is administered.  Restricting the 4 consecutive days to a cycle of 24-32 days can only be a limiting factor when more than one administration of the anti-GD2 antibody for 4 consecutive days is carried out.

Claims 48, 49 and 53-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,995,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘147 patent anticipated the instant claims.
Claim 1 of the ‘147 patent teaches a method of treating high-risk neuroblastoma in a pediatric patient comprising administering to the patient a ch14.18/SP2/0 chimeric anti-GD2 antibody at dose of 17.5 mg/m2/day as an i.v. infusion of 10 or more hours per day and up to 20 hours per day over 4 consecutive days for at least 1 and up to 5 cycles, wherein a cycle is 24-32 days which meets the limitation of 4 consecutive days in a cycle of 24-32 days in claim 48, a pediatric patient in claim 55, 10 hours per day in claim 53, and 10 or more hours per day up to 20 hours per day in instant claim 54.  Claim 1 of the ‘147 patent does not teach that the ch14.18 
Section 804 IIb of the M.P.E.P. states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

In the instant case, the ‘147 patent defines the light and heavy chains of the ch14.18 antibody as being encoded by SEQ ID NO:1 and 2 (column 28, line 25 to column 31, line 54).
Thus, instant claims 48, 49 and 53-55, requiring that the anti-GD2 antibody  is a ch14.18/SP2/0 chimeric antibody comprising a heavy chain and light chain encoded by SEQ ID NO:2 and SEQ ID NO:1  are obvious over the claim of the ‘147 patent.

Claims 48 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 33 and 44-46 of copending Application No. 15/824,055 in view of Deng et al (Expert Opin, Drug Metab. Toxicol. 2012, Vol. 8, pp. 141-160). 
Claim 45 of the ‘055 application teaches a method of treating a GD2 positive cancer, which is high risk neuroblastoma comprising  administering an anti-GD2 antibody to the patient in a dose including 17.5 mg/m2 for 4 consecutive days.  Claim 32 of the ‘055 application teaches that the anti-GD2 antibody is ch14.18/CHO or ch14.18/SP2/0.  Claim 33 of the ‘055 application specifies that the anti-GD antibody comprising a heavy and light chain of residues 21-240 of SEQ ID NO:3 and residues 21-462 of SEQ ID NO:4, respectively.  Claim 46 of the ‘055 application teaches that the anti-GD2 antibody is administered as a continuous infusion over 24 hours per day which meets the limitation of claim 53.
The claims of the ‘055 application do not teach that the ch14.18 antibody comprises a heavy and light chain encoded by SEQ ID NO:2 and SEQ ID NO:1.

Section 804 IIb of the M.P.E.P. states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

In the instant case, the ‘055 application defines the ch14.18 antibody as the APN311 antibody (page 41, lines 1-2) wherein the light and heavy chains of the APN311 antibody are encoded by SEQ ID NO:1 and 2 (Example 1, pp. 38-40).
Thus, instant claims 48 and 53 are obvious over the claims of the ‘147 patent with respect to the 14.18 antibody  comprising a heavy and light chain encoded by SEQ ID NO:2 and SEQ ID NO:1, respectively.
Deng et al teach that therapeutic monoclonal antibodies are typically administered as an intravenous infusion (page 42, lines 2-4 of the second paragraph under the heading “3.1 Antibody absorption”).
Further, it would have been prima facie obvious to one of skill in the art at the time of the effective filing date to perform an intravenous infusion in the method of the claims of the ‘055 application, based on the teachings of Deng et al, rendering obvious the limitation of “intravenous infusion” in instant claim 48.
Regarding the 4 consecutive days within a cycle of 24-32 days, this limitation has no practical meaning if only a single cycle of anti-GD2 antibody is administered.  Restricting the 4 consecutive days to a cycle of 24-32 days can only be a limiting factor when more than one administration of the anti-GD2 antibody for 4 consecutive days is carried out.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 28-37, 39 and 41-47 are allowed.
Claims 50-52, 56 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643